—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Hurowitz, J.), dated June 24, 1993, which granted the plaintiff’s motion for reargument of their motion for summary judgment dismissing the complaint, and upon reargument, vacated so much of its order dated March 4, 1993, as granted their motion for summary judgment, and thereupon denied their motion for summary judgment dismissing the complaint.
Ordered that the order dated June 24, 1993, is modified, on the law, by deleting the provision thereof which vacated so much of the court’s order dated March 4, 1993, as granted the defendants’ motion for summary judgment, and substituting therefor a provision affirming so much of that order, as granted the defendants’ motion; as so modified, the order dated June 24, 1993, is affirmed, with costs to the appellants. .
The affirmations submitted by the plaintiff’s medical experts in support of his motion to reargue were insufficient to defeat the motion for summary judgment because they failed to establish that the plaintiff had sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). The opinions *469expressed by the plaintiffs chiropractor in his submission were based on an examination he had performed almost 2 Vi years earlier (see, Beckett v Conte, 176 AD2d 774; Philpots v Petrovic, 160 AD2d 856), while the supplemental affirmation prepared by Dr. Vera Zablozki failed to provide objective evidence of the extent or degree of the plaintiffs physical limitations and their duration (Beckett v Conte, supra). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.